Citation Nr: 1610559	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical evidence establishes that the Veteran has a current diagnosis of COPD. The Veteran attributes his COPD to herbicide exposure in service.  He also contends that the military supplied him with small packs of cigarettes with his c-rations.  The Veteran's military records show that he served in the Republic of Vietnam, thus exposure to herbicides is conceded.  However, with regard to his in-service smoking, the Board notes that the Veteran may not be service connected for a disability attributable to his use of tobacco during service.  38 C.F.R. § 3.300.  Nevertheless, the Veteran should be afforded a VA examination.  

Service treatment records include an April 1970 record in which the Veteran reported having asthma.  The record noted an "attack" the previous day, lungs clear currently.  

Given the complaints in service and the Veteran's assertions regarding an association between his COPD and in-service herbicide exposure, a medical opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, an August 1999 letter indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA) beginning December 1998.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100 (2000).  Although it is unclear whether the Veteran's records are relevant, there is no indication that the RO attempted to obtain any SSA records pertaining to the Veteran.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the record. 

2. After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his COPD.  The claims file and any pertinent records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD is related to his service, to include the April 1970 complaint of asthma or herbicide exposure.  

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration as appropriate

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

